DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.

Claim Objections
Claims 4 are objected to because of the following informalities:
Claim 4, line 4 states “…of a adjusting a position of the…”, but should be amended to stated –of adjusting a position of the—

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 11, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandenburger (US 7048280).
Regarding Claim 1, Brandenburger discloses a leveling manifold (see fig. 2), comprising: a plurality of electrically-activated valves (2, 60, 9, 70) arranged between, on a first end (see fig. 1), a rod-side (see 23) and a piston-side (see 22) of one or more hydraulic cylinders (24), and on a second end (see fig. 1), a pressure source (P) and a tank (T), wherein the plurality of electrically-activated valves include a first valve (2), a second valve (60), a third valve (9), and a fourth valve (70); a first flow path (see 6, R) extending through the first and second valves and from the rod-side to the second end; and a second flow path (see 7, Z) extending through the third and fourth valves and from the piston-side to the second end; wherein the leveling manifold is designed to manage operation (Columns 3 and 4, lines 42-67 and 1-57) of the first, second, third, and/or fourth valves to independently adjust a position and a stiffness of the one or more hydraulic cylinders.

Regarding Claim 2, Brandenburger discloses the leveling manifold, further comprising a controller (14) configured to: in a position control mode (Columns 3 and 4, lines 61-67 and 1-35), adjust the position of the one or more hydraulic cylinders independent (Columns 3 and 4, lines 67 and 1-12; as the position of the cylinders is adjusted, the pressure of the cylinders is regulated so as to not change stiffness levels) of adjusting a stiffness of the one or more hydraulic cylinders.

Regarding Claim 3, Brandenburger discloses the leveling manifold, wherein: in a first position control mode arrangement (Columns 3 and 4, lines 61-67 and 1-14), the second valve (60) and the third valve (9) are turned on and/or intermittently turned off; and the first (2) and fourth valves (70) are turned off and persist in the off configuration to lengthen the one or more hydraulic cylinders while the stiffness of the one or more hydraulic cylinders is maintained in a targeted range.

Regarding Claim 4, Brandenburger discloses the leveling manifold, further comprising a controller (12) configured to: in a pressure control mode (Column 4, lines 36-51), adjust the stiffness of the one or more hydraulic cylinders independent (Column 4, lines 44-51; as pressure, and therefore stiffness increases, the cylinder is regulated so as to not change position) of adjusting a position of the one or more hydraulic cylinders (24).

Regarding Claim 5, Brandenburger discloses the leveling manifold, wherein: in the pressure control mode, the first valve (2; Column 4, lines 36-42) and the third valve (9; Column 4, lines 48-51; the third valve opening to regulate the position of the cylinders) are turned on and/or intermittently turned off; and the second (60) and fourth (70) valves are turned off and persist in the off configuration to increase the stiffness of the one or more hydraulic cylinders while the position of the one or more hydraulic cylinders is maintained (Column 4, lines 36-42) in a targeted range.

Regarding Claim 6, Brandenburger discloses the leveling manifold, wherein the first valve (2) and the second valve (60) are designed (Column 4, lines 36-51) to adjust the stiffness of the one or more hydraulic cylinders (24).

Regarding Claim 7, Brandenburger discloses the leveling manifold, wherein the second (60) and third (9) valve are designed (Columns 3 and 4, lines 61-67 and 1-14) to adjust the position of the one or more hydraulic cylinders (24) while maintaining (Columns 3 and 4, lines 67 and 1-12; as the position of the cylinders is adjusted, the pressure of the cylinders is regulated so as to not change stiffness levels) the stiffness of the one or more hydraulic cylinders in a target range.

Regarding Claim 9, Brandenburger discloses the leveling manifold, further comprising a plurality of orifices (13, 14) in fluidic communication with the first valve (2), the second valve (60), the third valve (9), and/or the fourth valve (70), wherein the plurality of orifices are designed to set a speed of the position adjustment and/or manage (Column 4, lines 4-9) a flow rate during stiffness adjustment.

Regarding Claim 11, Brandenburger discloses a method for operating a leveling manifold in a vehicle suspension system (see fig. 2), comprising: in a position control mode (Columns 3 and 4, lines 61-67 and 1-35), adjusting a position of one or more hydraulic cylinders (24) independent (Columns 3 and 4, lines 67 and 1-12; as the position of the cylinders is adjusted, the pressure of the cylinders is regulated so as to not change stiffness levels) of adjusting a stiffness of the one or more hydraulic cylinders via coordinated control of a first valve (2), a second valve (60), a third valve (9), and a fourth valve (70); and in a pressure control mode (Column 4, lines 36-51), adjusting a stiffness of the one or more hydraulic cylinders independent (Column 4, lines 44-51; as pressure, and therefore stiffness increases, the cylinder is regulated so as to not change position) of adjusting the position of the one or more hydraulic cylinders via coordinated control of the first, second, third, and fourth valves; and wherein the first, second, third, and fourth valves are arranged (see fig. 2) between on a first end, a rod-side (see 23) and a piston-side (see 22) of one or more hydraulic cylinders, and on a second end, a pressure source (P) and a tank (T).

Regarding Claim 13, Brandenburger discloses the method, wherein adjusting the position (Columns 3 and 4, lines 61-67 and 1-35) of the one or more hydraulic cylinders (24) includes turning the first (2), second (60), third (9), and/or fourth (70) valves on or off based on position and pressure signals (Column 3, lines 61-67).

Regarding Claim 16, Brandenburger discloses a vehicle suspension leveling manifold, comprising: a plurality of electrically-activated valves (2, 60, 9, 70) arranged between, on a first end, a rod-side (see 23) and a piston-side (see 22) of one or more hydraulic cylinders (24), and on a second end, a pump (P) and a tank (T), wherein the plurality of electrically-activated valves include a first valve (2), a second valve (60), a third valve (9), and a fourth valve (70); a first flow path (see 6, R) extending through the first and second valves and from the rod-side to the second end; a second flow path (see 7, Z) extending through the third and fourth valves and from the piston-side to the second end; and a controller (see 12 and 14) configured to: in a position control mode (Columns 3 and 4, lines 61-67 and 1-35), adjust a position of the one or more hydraulic cylinders independent (Columns 3 and 4, lines 67 and 1-12; as the position of the cylinders is adjusted, the pressure of the cylinders is regulated so as to not change stiffness levels) of adjusting a stiffness of the one or more hydraulic cylinders; and in a pressure control mode (Column 4, lines 36-51), adjust the stiffness of the one or more hydraulic cylinders independent (Column 4, lines 44-51; as pressure, and therefore stiffness increases, the cylinder is regulated so as to not change position) of adjusting the position of the one or more hydraulic cylinders.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brandenburger (US 7048280) in view of Deininger (DE 10047631).
Regarding Claim 8, Brandenburger discloses the leveling manifold, further comprising a pressure compensator (see 3, 30) coupled to a load sensing line (LS, 8), coupled to the first valve (2; see 4) and the third valve (9; see 5).
However, Brandenburger does not disclose that the pressure compensator is designed to maintain a desired leveling speed.
Deininger teaches a hydraulic suspension system (see fig. 1) for a vehicle, comprising a pressure compensator (44), wherein the pressure compensator is designed (Machine translation of Deininger; Paragraph [0045], lines 4-9) to maintain a constant leveling speed and pressure of hydraulic cylinders (35, 36, 37). 
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the pressure compensator of Brandenburger in view of the teachings of Deininger such that the pressure compensator was designed to maintain a desired leveling speed at a constant rate, as by doing so, the position adjustment of the leveling manifold of the vehicle would be done at a smoother and more even pace, avoiding sudden increases or decreases in height of the vehicle, and therefore creating a more comfortable vehicle ride. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brandenburger (US 7048280) in view of Rades et al. (US 20100044976).
Regarding Claim 10, Brandenburger discloses the leveling manifold, comprising a first relief valve (11) coupled to the third (9) and fourth (70) valve and designed (see fig. 2) to discharge pressure from a piston chamber (see 22).
However, Brandenburger does not disclose a second relief valve coupled to the first and the second valve and designed to discharge pressure from a rod chamber. 
Rades et al. teaches a hydraulic suspension system (see fig. 2) for a vehicle, comprising a first relief valve (86) designed to discharge pressure from a piston chamber (33) of a hydraulic cylinder (18), and a second relief valve (66) designed to discharge pressure from a rod chamber (32) of the hydraulic cylinder.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the leveling manifold of Brandenburger in view of the teachings of Rades et al. to include a second relief valve coupled to the first and second valves, and designed to discharge pressure from the rod chamber, as by doing so, the second relief valve would prevent damage occurring from over-pressurization to the rod chamber, extending the life of the leveling manifold and vehicle.

Claims 12 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Brandenburger (US 7048280) in view of Seminara (US 20180037083).
Regarding Claims 12 and 19, Brandenburger discloses the method, and the vehicle suspension leveling manifold, but does not disclose that the controller (see 12, 14) is configured to: in a pressure and position control mode, adjust the position and stiffness of the one or more hydraulic cylinders (24) at an overlapping time.
Seminara teaches a hydraulic suspension system (see fig. 3) for a vehicle, comprising a pressure and position control mode (Pars [0013], [0036]) in order to adjust the position and stiffness of a hydraulic actuator (14) at an overlapping time via the use of control valves (V1, V2, V3, V4).  
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the controller of Brandenburger in view of the teachings of Seminara, to include a pressure and position control mode, wherein the position and stiffness of the one or more hydraulic cylinders are adjusted at an overlapping time, as by doing so, quick changes in the vehicle suspension regarding the position and stiffness of the hydraulic cylinders could occur, causing a more efficient response time from the leveling manifold to changes in the terrain that the vehicle would be traversing. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brandenburger (US 7048280) in view of Gehlhoff et al. (US 8291925).
Regarding Claim 14, Brandenburger discloses the method, wherein adjusting the stiffness (Column 4, lines 36-66) of the one or more hydraulic cylinders (24) includes turning the first (2), second (60), third (9), and/or fourth (70) valves on or off based on signals (Column 4, lines 57-63) from a pressure sensor (10) coupled to a second hydraulic line (see 7, Z) extending between a piston (see 22) and the fourth valve (70), and a first hydraulic line (see 6, R) extending between a rod (see 23) and the second valve (60).
However, Brandenburger does not disclose a second pressure sensor coupled to the first hydraulic line extending between the rod and the second valve.
Gehlhoff et al. teaches a hydraulic suspension system (see fig. 1) for a vehicle, comprising a first pressure sensor (40) coupled to a first hydraulic line (see 42) and extending to a rod (see 34) of a hydraulic cylinder (28), and a second pressure sensor (24) coupled to a second hydraulic line (see 26) and extending to a piston (see 30, 32) of the hydraulic cylinder.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the leveling manifold of Brandenburger in view of the teachings of Gehlhoff et al. to include a second pressure sensor coupled to the first hydraulic line extending between the rod and the second valve, as by doing so, the combination of pressure sensors detecting the pressure in both the rod-side and the piston-side of the hydraulic cylinders would, during a malfunction of one of the two sensors, at a minimum, permit an operator of the vehicle to complete the job in progress (Gehlhoff et al.; Column 4, lines 20-34).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Brandenburger (US 7048280) in view of Bauer et al. (US 20050067239).
Regarding Claim 15, Brandenburger discloses the method, and adjusting the stiffness (Column 4, lines 36-66) of the one or more hydraulic cylinders (24).
However, Brandenburger does not disclose adjusting the stiffness while vehicle speed is greater than a threshold value.
Bauer et al. teaches a hydraulic suspension system (see fig. 1) for a vehicle, comprising a method of adjusting the stiffness (Par [0040]) of hydraulic cylinders (10, 12) as a function of vehicle speed.
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Brandenburger in view of the teachings of Bauer et al. to adjust the stiffness of the hydraulic cylinders as a function of vehicle speed, such that adjusting the stiffness occurred when vehicle speed was greater than a threshold value, as by doing so, the suspension characteristics of the vehicle could be individually adjusted to different driving and operating uses, automatically and in an optimal fashion (Bauer et al.; Par [0014]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brandenburger (US 7048280) in view of Six et al. (US 20140116243).
Regarding Claim 20, Brandenburger discloses the vehicle suspension leveling manifold, wherein the controller (see 12 and 14) is configured to decrease the stiffness (Columns 4 and 5, lines 57-67 and 1-3) of the one or more hydraulic cylinders (24).
However, Brandenburger does not disclose that the controller is configured to operate a regenerative assembly to recover energy from a decrease in the stiffness of the hydraulic cylinders while the stiffness is decreasing. 
Six et al. teaches a hydraulic suspension system for a vehicle (see fig. 1), comprising a regenerative assembly (see fig. 20; 36, 76, 80) to recover energy (Par [0067]) from a decrease in the stiffness of a hydraulic cylinder (30).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the vehicle suspension leveling manifold of Brandenburger in view of the teachings of Six et al. to operate a regenerative assembly to recover energy from a decrease in the stiffness of the hydraulic cylinders, as by doing so, the hydraulic energy within the regenerative assembly could be converted into electrical energy (Six et al.; Par [0067]) during a decrease in stiffness of the hydraulic actuators, and be stored to be used later by the vehicle suspension leveling manifold.

Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found in the PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURTIS NIELSON/Examiner, Art Unit 3616       


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616